Citation Nr: 0021916	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  92-56 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code 
(Chapter 31).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1974 and from January 1975 to February 1978.

This matter came before the Board of Veterans' Appeals 
(Board) from a determination by the Vocational Rehabilitation 
and Counseling (VR&C) Division of the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A vocational rehabilitation counselor interrupted the 
veteran's Chapter 31 vocational rehabilitation program due to 
failure to agree on a feasible goal, and develop a plan to 
achieve the goal, for rehabilitation, and a VR&C Officer 
affirmed this determination, as reflected in a December 1990 
decision letter.  A notice of disagreement was received in 
February 1991 (in the form of a report of contact).  A 
statement of the case was issued in April 1991.  The 
veteran's substantive appeal was received in July 1991.  In 
May 1993 and November 1997, the Board remanded the case to 
the RO for additional development.  The case was again 
received at the Board in August 1997. 


FINDINGS OF FACT

1.  In October 1989 the veteran submitted an application for 
VA Chapter 31 vocational rehabilitation.

2.  Thereafter, despite efforts made by the vocational 
rehabilitation counseling psychologist, the veteran refused 
to cooperate in the development of a plan to achieve a 
feasible vocational rehabilitation goal. 


CONCLUSION OF LAW

Suspending and discontinuing the veteran's participation in 
the Chapter 31 vocational rehabilitation program was 
warranted.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. 
§§ 21.50, 21.51 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Introduction and Factual Background

As an initial matter, the Board finds that the veteran's 
claim of entitlement to vocational rehabilitation and 
training under Chapter 31 is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented. Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  Therefore, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In this regard, it is noted that in the May 1993 and November 
1997 Board remands, it was requested that the RO, to include 
through contact with the veteran, obtain records from 
Columbus Technical Institute (CTI) and information regarding 
International Investment Corporation, a company the veteran 
allegedly worked for in some capacity (the relevance of these 
records becomes apparent below).  However, despite attempts 
by the RO, these records and information could not be 
obtained.  

It is noted that the most recent letter, dated in November 
1997, sent to the veteran regarding such evidence was sent to 
one of his prior addresses of record.  However, there is no 
indication that the letter was returned as undeliverable.  
Further, a previous letter, dated in August 1993, requesting 
the same information, was sent to the correct address (i.e. 
the current address of record); and, it is clear that a 
December 1997 RO letter sent to the veteran at the "wrong" 
address (dealing with a matter not relevant to this case) was 
in fact received by the veteran (it is pointed out that both 
addresses list the same road in Columbus, Georgia).  As such, 
the Board can assume with reasonable certainty that the 
veteran received the November 1997 letter, and notes that in 
any event, the veteran received a request for the same 
information previously, but did not respond.  As such, 
further action in this regard is not necessary.

A review of the evidentiary record in this case reflects that 
the veteran has established entitlement to service connection 
for migraine headaches, the residuals of a tonsillectomy, pes 
planus, hemorrhoids, and laceration scars about the right 
hand.  His nonservice-connected disabilities include 
abdominal pain, peptic or gastric ulcer disease, gastritis, 
weight loss, right ankle, shin and knee disabilities, and a 
low back strain.  Currently, his combined service-connected 
disability evaluation is 40 percent (and has been since 
February 1978).  

The record reflects that on several occasions in the past the 
veteran has applied for Chapter 31 vocational rehabilitation 
training.  In September 1979 he was approved for this program 
by the Washington, D.C. RO but in January 1980 was placed on 
a declined status.  In March 1980 it appears that he 
reapplied at that RO and that in June 1980 requested that his 
file be forwarded to the Atlanta, Georgia RO since he would 
be attending college in Georgia; his case was closed the next 
month because he failed to report for a counseling 
appointment.  

In January 1981, the veteran received vocational 
rehabilitation counseling at the Atlanta RO and was approved 
to continue working towards a career as an administrative 
assistant by taking courses at Georgia State University.  In 
February 1981, the veteran requested and was approved to 
switch to Morris Brown University in Atlanta (with the same 
objective).  

In 1982, the veteran relocated to Washington, D.C., but 
efforts to consider the veteran for additional vocational 
rehabilitation did not work out, due to the veteran's refusal 
to provide certain information deemed necessary and to report 
for counseling sessions.  Specifically, records reflect that 
in April 1982 the veteran presented for counseling at the 
Washington RO and indicated that he wanted to pursue an 
"executive" position as opposed to the previously agreed 
upon goal of administrative assistant, and that he desired to 
attend Georgetown University.  He had yet to apply for 
attendance there, and refused to furnish transcripts and a 
degree plan; counseling was terminated at that point.  In 
June 1982, the veteran returned for a conference with the 
counseling psychologist and a vocational rehabilitation 
consultant but became angry and left because he disagreed 
with certain requirements (he was apparently abusive to staff 
at Georgetown as well, based on a notation of a telephone 
call from that institution).  He presented again in September 
1982, and again refused to provide information 
(requirements); he did note that he wanted to go into 
"general studies" as opposed to business as employment 
prospects change.  In January 1983, after a lack of response 
to RO attempts to schedule the veteran for additional 
appointments, the case was suspended.

In June 1987, the veteran was provided an initial evaluation 
to reenter the vocational rehabilitation program in Atlanta, 
Georgia.  The counselor was unable to determine the 
feasibility for rehabilitative services at the time, and 
decided to seek out other resources to acquire information to 
help in selecting an appropriate occupational objective.  
From a review of the counseling record, the inability to 
choose an objective stemmed from the confusing picture 
painted by the veteran and the record regarding the veteran's 
employment history.  He reported earning, at one point, 
$50,000 per year as a Board member of Investment 
International (as noted above, specific information regarding 
this firm was not provided by the veteran despite attempts by 
the RO), but the record also indicated that he had been 
employed in low level jobs.  The counselor noted that he had 
some doubts regarding the veteran's credibility.  

In July 1987, the veteran was seen for a psychological 
evaluation in conjunction with his request to reenter the 
vocational rehabilitation program, during which he was found 
to be in the low average range of intelligence; the veteran 
noted an interest in photography and electronics.  
Vocationally speaking, the veteran reported that he had no 
clear set of career goals at the time, but was interested in 
banking.  The veteran invalidated a standardized interest 
inventory due to indifferent and "dislike" responses, and 
personality testing revealed a narcissistic personality with 
antisocial features at the borderline paranoid level.  The 
psychologist was of the opinion that the veteran was a much 
better candidate for technical training in a two year program 
as opposed to pursuing a four year degree, and that he would 
be better suited in employment dealing with things with less 
contact with others.  

The veteran reapplied for vocational rehabilitation in August 
1987, and was scheduled for appointments, including with 
psychology service; there is no indication that these 
appointments took place (it is apparent that he decided not 
to pursue vocational rehabilitation at that time).  

In October 1989, the veteran submitted another application 
for vocational rehabilitation.  In his application, he 
indicated that he had enrolled in a two-year business 
program.

The veteran was seen at the RO in August 1990 by a counseling 
psychologist, and requested consideration for educational 
assistance in a field other than the clerical field.  The 
veteran's work and vocational rehabilitation history was 
noted by the counselor, and characterized as confusing and 
spotty.  Testing revealed a 9th grade reading level and just 
above 7th grade math level, and it was discussed with the 
veteran that the most suitable vocational objective may be 
that of an accounting clerk.  

The counselor determined that a decision as to Chapter 31 
feasibility could not be made at that point in part due to 
the veteran's poor history in the program.  She gave the 
veteran a list of things to do prior to a follow-up 
appointment, and noted that if he acted in good faith and 
gathered the requested data, they would discuss potential 
services.  The counselor pointed out that she would extend 
the veteran's eligibility for vocational rehabilitation past 
the February 1991 eligibility termination date as she 
determined that he met the criteria for a serious employment 
handicap.  

In a letter received in September 1990, the veteran indicated 
that he met with the director of job placement at CTI, as 
apparently suggested, to discuss the accounting clerk and 
business management programs.  He noted that he was told that 
the accounting clerk program was an entry level program, 
while the management program was a managerial program, and 
that, essentially, this latter program led to higher paying 
jobs.   

In October 1990 the veteran met with the counselor at CTI, 
where he was continuing in the management and supervisory 
development program.  She related her concerns over this 
objective due to the reports of previous psychological 
testing, and it was suggested that he work more with things 
than people and that management training would not appear to 
be an appropriate direction leading to rehabilitation.  The 
counselor discussed with the veteran his lack of stability 
(frequent moves) and the veteran expressed his plans to stay 
in the area and that his goal was to complete the associate 
degree program (he noted that his son - who was living with 
him at the time - was to complete high school in June 1992 
and would also enter CTI).  

The counselor concluded the narrative report by again noting 
her opinion that the veteran met the criteria for a serious 
employment handicap and that his eligibility termination date 
could be extended to assist him in becoming rehabilitated.  
However, the counselor noted that she was not certain that 
the veteran was a feasible candidate for employment and that 
more information needed to be obtained.  The counselor noted 
that a plan for rehabilitation would be completed that would 
offer the veteran the best chance of being successful in the 
Chapter 31 program.   

A November 1990 report of contact form indicates that the 
counselor telephoned the veteran at CTI to further discuss 
services available to him that would be most beneficial to 
the goal of eventually securing employment.  The counselor 
related to the veteran that after carefully reviewing the 
data in his file, she felt that the appropriate direction was 
for him to participate in an extended evaluation due to her 
concern over his long term instability.  The veteran 
reportedly ("totally") rejected stopping his training at 
CTI and rejected alternate courses of action entirely.  The 
counselor noted that she even suggested that he apply for 
joint services through the Division of Rehabilitative 
Services in Columbus, and provided him with the address, but 
the veteran again stated his singular objective of continuing 
management training with CTI.  

The counselor reiterated that she did not feel that a 
management trainee vocational objective was an appropriate 
one for him and again discussed other lines of employment 
such as an accounting clerk or other data processing jobs, 
but these were dismissed by the veteran.  Ultimately, the 
veteran hung up the telephone (it is noted that in February 
1991 a similar conversation took place between the counselor 
and the veteran).  That same day, the counseling psychologist 
sent the veteran a letter informing him that his vocational 
rehabilitation program was interrupted (discontinued) due to 
his failure to agree on a feasible goal for rehabilitation. 

In a November 1990 letter the veteran requested that the VR&C 
Officer review the plan discussed by he and the counselor, 
and in December 1990, the Officer essentially affirmed the 
course of action recommended by the counselor.  This appeal 
ensued.  

The veteran essentially contends that he was given a choice 
of fields to enter, chose the management/supervisory 
development field, and that this objective should have been 
approved.  He noted that he successfully completed some of 
the course work necessary to finish the program, and that at 
the outset he was assured that he would be approved for his 
chosen objective.  In support of his contentions, he has 
submitted copies of alleged transcripts from CTI which appear 
to indicate that he completed some coursework at this 
institute.  Also of record are letters from CTI, dated in 
July and August 1991, wherein it is noted that the veteran 
was in the process of successfully completing courses in 
furtherance of an associate's degree in 
management/supervisory development.  


III.  Law and Analysis

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 1991).

Basic entitlement to Chapter 31 benefits requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be found by the VA to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (1999).  In this case, the RO had determined that the 
veteran is basically eligible for Chapter 31 benefits, but 
denied vocational rehabilitation in November 1990 (affirmed 
by the VR&C Officer in December 1990) because he would not 
agree in the course of action recommended by the counseling 
psychologist.  

Under applicable law and regulations, VA shall provide an 
initial evaluation to each veteran who applies for benefits 
under Chapter 31.  The initial evaluation will be provided to 
determine, among other things, the existence of an employment 
handicap, whether an employment handicap shall be considered 
a serious employment handicap, whether the basic twelve-year 
period of eligibility is  extended for a veteran with a 
serious employment handicap, and whether the achievement of a 
vocational goal is currently reasonably feasible.  38 C.F.R. 
§ 21.51 (1999) (in this matter, as noted above, the 
counseling psychologist was of the opinion that the veteran 
had a serious employment handicap and that the twelve month 
period of eligibility should be extended).

Further, the evaluation is provided to develop information 
necessary to plan an individual program for a veteran found 
eligible and entitled to services under Chapter 31, and 
cooperation of the veteran the veteran is essential to an 
initial evaluation.  The purpose of the initial evaluation 
and the steps in the process shall be explained to the 
veteran and his or her cooperation requested.  If the veteran 
does not cooperate in the initiation or completion of the 
initial evaluation the counseling psychologist shall make a 
reasonable effort through counseling to secure the veteran's 
cooperation.  If the veteran's cooperation cannot be secured, 
the counseling psychologist shall suspend the initial 
evaluation until such time as the veteran cooperates.  38 
C.F.R. § 21.50(e).

In this regard, the Board notes that it is clear that despite 
efforts made by the counseling psychologist in 1990 and early 
1991 to determine whether the achievement of a vocational 
goal was then feasible and (more importantly in this matter) 
to develop a plan to achieve a vocational rehabilitation 
goal, the veteran refused to cooperate and was simply not 
amenable to any alternate suggestions as to goals deemed 
appropriate by the counselor.  It is clear that the veteran 
was determined to pursue a management training course and was 
not interested in the recommended courses of action.  The 
veteran's failure to cooperate in this matter leads the Board 
to conclude, by a preponderance of the evidence, that the 
denial of his reentrance into the Chapter 31 vocational 
rehabilitation program was correct and warranted.  

As an aside, it is noted that regardless of any success the 
veteran did or may ultimately have had in his coursework at 
CTI, the bottom line is that the counseling psychologist - 
based on her review, as an expert, of the veteran's erratic 
history with the vocational rehabilitation program, sketchy 
employment history, and psychological profile - was of the 
opinion that the objective unilaterally chosen by the 
veteran, which would primarily involve dealing with others, 
was not an appropriate one (to comment definitively either 
way as to what success the veteran ultimately achieved/did 
not achieve at CTI would be to engage in speculation, as 
records of the ultimate outcome of this pursuit have not been 
associated with the record, despite attempts made, as noted 
above).  

In this regard, and put another way, the Board points out 
that completion of rehabilitative coursework or the like is 
not the only goal of the Chapter 31 vocational rehabilitation 
program; the goal includes helping the veteran obtain 
suitable and sustainable employment.  The counselor in this 
matter appeared to be more concerned with the veteran's 
employment prospects (to include being able to maintain 
employment, etc.) after training than whether he could get 
through the training, and from the Board's review of the 
record, such concern was clearly justified.

It is noted with significance that the counseling 
psychologist who previously reviewed the veteran in July 1987 
arrived at a similar conclusion as that arrived by the 
counselor in August and November 1990.  

In sum, the Board finds that the veteran failed to cooperate, 
despite the repeated attempts made by the counseling 
psychologist (and ultimately the VR&C), in jointly 
determining whether the achievement of a vocational goal was 
feasible and in helping to develop a plan to achieve a 
vocational rehabilitation goal.  As such, discontinuing him 
in the Chapter 31 vocational rehabilitation program was 
warranted, and his appeal is denied.  


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


